Exhibit 10.1

AMENDMENT NO. 2

THIS AMENDMENT NO. 2, dated as of September 25, 2013 (this “Amendment”), of the
Credit Agreement referenced below by and among HURON CONSULTING GROUP INC., a
Delaware corporation, as Borrower, the Guarantors identified herein, the Lenders
identified on the signature pages hereto, and BANK OF AMERICA, N.A., as
Administrative Agent for and on behalf of the Lenders. Capitalized terms used
but not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, a $450 million credit facility consisting of a $247.5 million revolving
credit facility and a $202.5 million term loan facility has been established in
favor of the Borrower pursuant to the terms of that certain Amended and Restated
Credit Agreement dated as of April 14, 2011 (as amended and modified, the
“Credit Agreement”) by and among Huron Consulting Group Inc., a Delaware
corporation, as Borrower, certain subsidiaries of Huron Consulting Group Inc.,
as Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent and Collateral Agent;

WHEREAS, the Borrower has requested certain modifications to the terms of the
Credit Agreement, including, among other things, an extension of the credit
facilities under the Credit Agreement; and

WHEREAS, the Lenders have agreed to the requested amendments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as defined below), hereby amended as follows:

1.1. In Section 1.01 (Defined Terms), the following terms are added, or amended,
to read as follows:

“Amendment No. 2” means Amendment No. 2, dated as of September 25, 2013, to this
Credit Agreement.

“Amendment No. 2 Effective Date” means the date on which the conditions to
effectiveness for Amendment No. 2 have been met and Amendment No. 2 becomes
effective, being September 25, 2013.

“Applicable Percentage” means the following percentages per annum, based upon
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

          Revolving Loans and Term Loan              

Pricing

Tier

  

Consolidated Leverage

Ratio

   Eurodollar Rate
Loans     Base Rate
Loans     Letter of
Credit Fee     Commitment
Fee  

4

   > 2.5:1.0      2.00 %      1.00 %      2.00 %      0.30 % 

3

   > 1.75:1.0, but £ 2.5:1.0      1.75 %      0.75 %      1.75 %      0.25 % 

2

   > 1.0:1.0, but £ 1.75:1.0      1.50 %      0.50 %      1.50 %      0.20 % 

1

   £ 1.0:1.0      1.25 %      0.25 %      1.25 %      0.15 % 



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 7.02(b). The Applicable Percentage in
effect from the Amendment No. 2 Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending
September 30, 2013 shall be determined based upon Pricing Tier 2.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurodollar Rate Loan, means any such day that is also a
London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Credit Agreement in respect of any such
Eurodollar Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

2



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan:

(i) in the case of Eurodollar Rate Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate or a successor
thereto as approved by the Administrative Agent (“LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(iv) in the case of any other Eurodollar Rate Loan denominated in a Non-LIBOR
Quoted Currency, the reference rate designated by the Administrative Agent as
the representative market reference rate therefor;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; and

(c) for all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor hereunder of, or the grant under a Loan Document by such Guarantor of
a security interest to secure, such Swap Obligation (or any Support Obligation
in respect thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the

 

3



--------------------------------------------------------------------------------

Commodity Exchange Act (determined after giving effect to Section 4.08 and any
other “keepwell”, support or other agreement for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the guaranty by such Guarantor hereunder, or grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply to only the portion of such
Swap Obligations that is attributable to Swap Contracts for which such guaranty
or security interest becomes excluded in accordance with the first sentence of
this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of the Amendment No. 2 Effective Date (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Guarantors” means (a) each Person identified on the signature pages hereto as a
“Guarantor”, (b) each other Person that becomes a Guarantor pursuant to the
terms hereof, and (c) the Borrower, for purposes of obligations of Subsidiaries
under Swap Contracts and Treasury Management Agreements and any Swap Obligations
of a Specified Loan Party (determined before giving effect to Sections 4.01 and
4.08 hereof) under the guaranty hereunder, and in each such case, together with
their successors and permitted assigns.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“LIBOR” shall have the meaning provided in the definition of “Eurodollar Base
Rate”.

 

4



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Maturity Date” means (a) as to the Revolving Obligations, the Revolving
Termination Date, and (b) as to the Term Loan, September 25, 2018.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Obligations” means, with respect to each Loan Party, without duplication,
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between the
Borrower or any of its Subsidiaries, on the one hand, and any Lender or
Affiliate of a Lender, on the other hand, to the extent permitted hereunder and
(c) all obligations under any Treasury Management Agreement between the Borrower
or any of its Subsidiaries, on the one hand, and any Lender or Affiliate of a
Lender, on the other hand; provided, however, that the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Participant Register” has the meaning specified in Section 11.06(d).

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis, (b) the property acquired (or the property of the Person
acquired) in such Acquisition is used or useful in the same or a similar line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) in the case of any Acquisition, or series of
related Acquisitions, with Acquisition Consideration in excess of

 

5



--------------------------------------------------------------------------------

$15 million the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that the Loan Parties will be in
compliance with the financial covenants set forth in Section 8.11 as of the end
of the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) after giving effect to such Acquisition on a Pro Forma Basis, (e) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto), (f) if such transaction
involves the purchase of an interest in a partnership between any Loan Party as
a general partner and entities unaffiliated with the Borrower as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly-owned by
such Loan Party newly formed for the sole purpose of effecting such transaction,
and (g) the Acquisition Consideration for any such Acquisition, or series of
related Acquisitions, shall not exceed $75 million.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Revolving Termination Date” means September 25, 2018.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payments in Euro.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

6



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

1.2. Clause (a)(v) of Section 1.02 is hereby amended to read as follows:

(v) any reference to any law shall include all statutory and regulatory, rules,
regulations, orders and provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and

1.3. Section 2.05(b)(iii) is amended and restated to read as follows:

(iii) [Intentionally Omitted].

1.4. Section 2.07(c) is amended to read as follows:

 

Payment Date

   Amount      TLA Balance      Payment Date    Amount      TLA Balance        
$ 181,250,000            

Sep 30, 2013

   $ 6,250,000       $ 175,000,000       Mar 31, 2016    $ 7,500,000       $
107,500,000   

Dec 31, 2013

   $ 6,250,000       $ 168,750,000       Jun 30, 2016    $ 7,500,000       $
100,000,000   

Mar 31, 2014

   $ 6,250,000       $ 162,500,000       Sep 30, 2016    $ 7,500,000       $
92,500,000   

Jun 30, 2014

   $ 6,250,000       $ 156,250,000       Dec 31, 2016    $ 7,500,000       $
85,000,000   

Sep 30, 2014

   $ 6,250,000       $ 150,000,000       Mar 31, 2017    $ 7,500,000       $
77,500,000   

Dec 31, 2014

   $ 6,250,000       $ 143,750,000       Jun 30, 2017    $ 7,500,000       $
70,000,000   

Mar 31, 2015

   $ 6,250,000       $ 137,500,000       Sep 30, 2017    $ 7,500,000       $
62,500,000   

Jun 30, 2015

   $ 7,500,000       $ 130,000,000       Dec 31, 2017    $ 7,500,000       $
55,000,000   

Sep 30, 2015

   $ 7,500,000       $ 122,500,000       Mar 31, 2018    $ 7,500,000       $
47,500,000   

Dec 31, 2015

   $ 7,500,000       $ 115,000,000       Jun 30, 2018    $ 7,500,000       $
40,000,000             Maturity Date    $ 40,000,000       $ 0               

 

 

                 $ 181,250,000      

1.5. Sections 3.01 through 3.04, inclusive, are amended to read as follows:

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay

 

7



--------------------------------------------------------------------------------

the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already

 

8



--------------------------------------------------------------------------------

indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

9



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-B or
Exhibit 3.01-C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-D on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

10



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Amendment No. 2 Effective
Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

11



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or to convert Base
Rate Loans to Eurodollar Rate Loans shall be suspended and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all of such Lender’s
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) either the
Administrative Agent or the Required Lenders determine in good faith that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan (whether in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan which is based on the
Eurodollar Base Rate, or (b) the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Base Rate component of the Base Rate, the utilization of the Eurodollar Base
Rate component in determining the Base Rate shall be suspended, in each case,
until the Administrative Agent (upon the instruction of the Required Lenders,
which instruction shall be given by the Required Lenders, as soon as the
circumstances described in this

 

12



--------------------------------------------------------------------------------

Section 3.03 no longer exist) revokes such notice. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans in the affected currency or currencies (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, in the case of a pending request for a Eurodollar
Rate Loan or conversion or continuation in an Alternative Currency as to which
the Administrative Agent has made the determination described in clause (a) of
the first sentence of this section, the Administrative Agent, in consultation
with the Borrower and the Lenders, may establish an alternative interest rate
that reflects the all-in-cost of funds to the Administrative Agent for funding
Loans in the applicable currency and amount, and with the same Interest Period
as the Eurodollar Rate Loan requested to be made, converted or continued, as the
case may be (the “Impacted Loans”), in which case, such alternative rate of
interest shall apply with respect to the Impacted Loans until (x) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this section, (y) the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (z) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

13



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

1.6. Section 3.06 is amended to read as follows:

3.06 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case,

 

14



--------------------------------------------------------------------------------

would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

1.7. Section 4.01(b) is amended to read as follows:

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts, Treasury Management Agreements or
the other documents relating to the Guaranteed Obligations, (i) the obligations
of each Guarantor under this Credit Agreement and the other Loan Documents shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (ii) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

1.8. A new Section 4.08 is hereby added to the Credit Agreement, immediately
following Section 4.07 of the Credit Agreement, to read as follows:

4.08 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time the
guaranty provided in this Article IV by any Loan Party that is not then an
“eligible contract participant” under the Commodity Exchange Act (a “Specified
Loan Party”) or the grant of a security interest under the Loan Documents by any
such Specified Loan Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article IV voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Loan Party under
this Section shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or been terminated. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations and a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party that would otherwise not
constitute an “eligible contract participant” for any Swap Obligation for all
purposes of the Commodity Exchange Act.

1.9. A new Section 6.23 is added to read as follows:

6.23 OFAC. Neither the Borrower, nor any of its Subsidiaries, or, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent affiliate or representative thereof is an individual or entity currently
the subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a country or territory that is the subject of
Sanctions.

 

15



--------------------------------------------------------------------------------

1.10. A new Section 7.14 is added to read as follows:

7.14 Sanctions. The Borrower will not, directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise provide such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
activities of or business with any individual or entity in a Designated
Jurisdiction that, at the time of funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swingline Lender or otherwise, of Sanctions.

1.11. In Section 8.03 (Indebtedness), subsection (i) is amended to read as
follows:

(i) unsecured Indebtedness for borrowed money of the Borrower in an aggregate
principal amount not to exceed $250 million, provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis, (ii) the Borrower shall deliver a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis, and (iii) the covenants, terms and conditions of
such Indebtedness shall not be more restrictive, in any material respect, than
the covenants, terms and conditions hereunder;

1.12. Section 8.11(b) (Financial Covenants – Consolidated Leverage Ratio) is
amended to read as follows:

(b) Consolidated Leverage Ratio. As of the end of each fiscal quarter, the
Consolidated Leverage Ratio will be not greater than:

 

     Fiscal Quarters   Fiscal Years    March 31      June 30      September 30  
   December 31  

2012

        3.00:1.0         3.00:1.0         3.00:1.0   

2013

     3.25:1.0         3.00:1.0         3.00:1.0         3.00:1.0   

2014

     3.25:1.0         3.00:1.0         3.00:1.0         3.00:1.0   

2015 and after

     3.00:1.0         3.00:1.0         3.00:1.0         3.00:1.0   

1.13. Section 9.03 is amended by inserting the following at the end of the last
paragraph thereof:

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
the amounts received from such Guarantor or its assets but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Section 2. Representations and Warranties, No Default. Each of the Loan Parties
hereby represents and warrants that as of the Amendment No. 2 Effective Date,
after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing, (ii) all representations
and warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof, as though made on and as of the
date hereof, except to the extent

 

16



--------------------------------------------------------------------------------

that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date, (iii) since the date of the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto, there has been no event or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect, and
(iv) each of the updated disclosure schedules to the Credit Agreement, attached
hereto as Exhibit A, are true and correct in all material respects on and as of
the Amendment No. 2 Effective Date.

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, if any, the “Amendment No. 2 Effective Date”) that the following
conditions have been satisfied:

3.1. Consents. The Administrative Agent shall have received (a) signed consents
to this Amendment from the Lenders, and (b) executed signature pages hereto from
each Loan Party;

3.2. Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses (including the reasonable fees and expenses of legal
counsel), on or before the Amendment No. 2 Effective Date;

3.3. Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion from Barnes & Thornburg, LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;

3.4. Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying that (a) all representations and warranties shall be
true and correct in all material respects on and as of the Amendment No. 2
Effective Date (although any representations and warranties which expressly
relate to a given date or period shall be required to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), before and after giving effect to the Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date and
(b) no Default or Event of Default shall have occurred and be continuing and
(c) since the date of the audited consolidated balance sheet of the Borrower and
its Subsidiaries for the fiscal year ended December 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, including the
notes thereto, there has been no event or circumstance that has had or would
reasonably be expected to have a Material Adverse Effect; and

3.5. Closing Certificates. The Administrative Agent shall have received from the
Loan Parties certified copies of resolutions and Organization Documents, or “no
change” certifications from the deliveries made on the Closing Date, and updated
incumbency certificates and specimen signatures, as appropriate.

Section 4. Guarantor Acknowledgment. Each Guarantor acknowledges and consents to
all of the terms and conditions of this Amendment, affirms its Guaranteed
Obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.

 

17



--------------------------------------------------------------------------------

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

Section 7. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent, the Swing Line Lender or the L/C Issuer,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 2 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

[Signature pages follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:   HURON CONSULTING GROUP INC.,     a Delaware corporation     By:  
/s/ C. Mark Hussey     Name: C. Mark Hussey     Title: Executive Vice President,
Chief Financial Officer, and Treasurer   GUARANTORS:   HURON CONSULTING GROUP
HOLDINGS LLC,     a Delaware limited liability company     By:   /s/ C. Mark
Hussey     Name: C. Mark Hussey     Title: Executive Vice President, Chief
Financial Officer, and Treasurer     HURON CONSULTING SERVICES LLC,     a
Delaware limited liability company     By:   /s/ C. Mark Hussey     Name: C.
Mark Hussey     Title: Executive Vice President, Chief Financial Officer, and
Treasurer     HURON MANAGEMENT SERVICES LLC,    

formerly known as WELLSPRING MANAGEMENT SERVICES LLC,

a Delaware limited liability company

    By:   /s/ C. Mark Hussey     Name: C. Mark Hussey     Title: Executive Vice
President, Chief Financial Officer, and Treasurer     HURON DEMAND LLC,     a
Delaware limited liability company     By:   /s/ C. Mark Hussey     Name: C.
Mark Hussey     Title: Executive Vice President, Chief Financial Officer, and
Treasurer  



--------------------------------------------------------------------------------

  HURON TECHNOLOGIES INC.,     a Delaware corporation     By:   /s/ C. Mark
Hussey     Name: C. Mark Hussey     Title: Executive Vice President, Chief
Financial Officer, and Treasurer    

LEGALSOURCE LLC,

a Delaware limited liability company

    By:   /s/ C. Mark Hussey     Name: C. Mark Hussey     Title: Executive Vice
President, Chief Financial Officer, and Treasurer    

HURON CORPORATE FINANCE LLC,

a Delaware limited liability company

    By:   /s/ Geoffrey Frankel     Name: Geoffrey Frankel     Title: President
and Chief Compliance Officer  



--------------------------------------------------------------------------------

ADMINISTRATIVE   BANK OF AMERICA, N.A.,   AGENT:   as Administrative Agent and
Collateral Agent     By:   /s/ Maria A. McClain     Name: Maria A. McClain    
Title: Vice President  



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.,     as L/C Issuer, Swing Line Lender and
Lender     By:   /s/ Brian McDonald     Name: Brian McDonald     Title: Senior
Vice President     JPMORGAN CHASE BANK, N.A.,     as Lender     By:   /s/ Joseph
W. Lococo     Name: Joseph W. Lococo     Title: Authorized Officer     PNC BANK,
NATIONAL ASSOCIATION,     as Lender     By:   /s/ Patrick Flaherty     Name:
Patrick Flaherty     Title: Vice President     BMO HARRIS BANK N.A.,     as
Lender     By:   /s/ Joseph Jacob     Name: Joseph Jacob     Title: Vice
President     KEYBANK NATIONAL ASSOCIATION,     as Lender     By:   /s/ James A.
Gelle     Name: James A. Gelle     Title: Vice President  



--------------------------------------------------------------------------------

  FIFTH THIRD BANK,     as Lender     By:   /s/ S. Bradley McDougall     Name:
S. Bradley McDougall     Title: Vice President     THE NORTHERN TRUST COMPANY,
as Lender     By:   /s/ M. Scott Randall     Name: M. Scott Randall     Title:
Second Vice President     RBS CITIZENS, N.A., as Lender     By:   /s/ R. Michael
Newton     Name: R. Michael Newton     Title: Senior Vice President    

THE PRIVATEBANK AND TRUST COMPANY,

as Lender

    By:   /s/ James M. Feldman     Name: James M. Feldman     Title: Managing
Director    

FIRSTMERIT BANK, N.A.,

as Lender

    By:   /s/ Tim Daniels     Name: Tim Daniels     Title: Senior Vice President
 



--------------------------------------------------------------------------------

  NORTHBROOK BANK & TRUST COMPANY,     as Lender     By:   /s/ Nathan Margol    
Name: Nathan Margol     Title: Senior Vice President    

COMPASS BANK,

as Lender

    By:   /s/ Jeff Bork     Name: Jeff Bork     Title: Senior Vice President    

ASSOCIATED BANK, NATIONAL ASSOCIATION,

as Lender

    By:   /s/ Adam F. Lutostanski     Name: Adam F. Lutostanski     Title:
Senior Vice President    

THE HUNTINGTON NATIONAL BANK,

as Lender

    By:   /s/ Lori Cummins-Meyer     Name: Lori Cummins-Meyer     Title: Vice
President    

U.S. BANK NATIONAL ASSOCIATION,

as Lender

    By:   /s/ Stephanie Lis     Name: Stephanie Lis     Title: Vice President  

 



--------------------------------------------------------------------------------

Exhibit A

Updated Disclosure Schedules



--------------------------------------------------------------------------------

Schedule 6.06

Litigation

On December 9, 2009, plaintiff, Associates Against Outlier Fraud, filed a First
Amended qui tam complaint against Huron Consulting Group, Inc., and others under
the federal and New York state False Claims Act (“FCA”) in the United States
District Court for the Southern District of New York. The federal and state FCA
authorize private individuals (known as “relators”) to sue on behalf of the
government (known as “qui tam” actions) alleging that false or fraudulent claims
were knowingly submitted to the government. Once a qui tam action is filed, the
government may elect to intervene in the action. If the government declines to
intervene, the relator may proceed with the action. Under the federal and state
FCA, the government may recover treble damages and civil penalties (civil
penalties of up to $11,000 per violation under the federal FCA and $12,000 per
violation under the state FCA). On January 6, 2010, the United States declined
to intervene in the lawsuit. On February 2, 2010, Huron filed a motion to
dismiss the relator’s federal and state claims. On August 25, 2010, the Court
granted Huron’s motion to dismiss without prejudice. On September 29, 2010,
relator filed a Second Amended Complaint alleging that Huron and others caused
St. Vincent Catholic Medical Center to receive more than $30 million in inflated
outlier payments under the Medicare and Medicaid programs in violation of
the federal and state FCA and also seeks to recover an unspecified amount of
civil penalties. On March 5, 2013, the U.S. District Court for the Southern
District of New York granted summary judgment in favor of Huron, dismissing the
claims with prejudice. The plaintiffs appealed to the Second Circuit Court of
Appeals, where the matter is fully briefed and awaiting oral argument or a
ruling.



--------------------------------------------------------------------------------

Schedule 6.17

Trademarks:

 

Trademark

  

Registration or
Application Date

   Registration or
Application No.     

Jurisdiction

AEOS

   December 20, 2011      85/500182       United States

BOOST-IRB

   May 4, 2010      3785598       United States

CAR

   January 25, 2012      85/524563       United States

CLICK

   April 21, 2011      4116232       United States

DELIVERING VALUE | DRIVING RESULTS

   March 9, 2011      4127872       United States

ECRT

   November 13, 2007      3335183       United States

EFACS

   March 8, 2011      4143973       United States

ERCR

   November 2, 2010      3869404       United States

EXPERIENCE. REDEFINED.

   January 27, 2009      3566372       United States

GRANTSXPRESS

   December 12, 2011      85/493245       United States

HURON CONSULTING GROUP Logo

   February 3, 2009      3568857       United States

HURON EDUCATION

   January 15, 2013      4276351       United States

HURON HEALTHCARE

   June 23, 2011      4101995       United States

HURON LEGAL

   March 22, 2011      4127935       United States

HURON LIFE SCIENCES

   January 15, 2013      4276352       United States

HURON Logo

   May 18, 2010      3789634       United States

ICA

   March 8, 2011      3928873       United States

IMPACT

   February 3, 2010      3948929       United States

LES

   August 2, 1994      1848333       United States

MOR

   September 20, 1994      1855342       United States

ONTRAC

   October 23, 2001      2499555       United States

PATIENT PROGRESSION

   March 8, 2005      2930834       United States

PATIENTONTRAC

   August 19, 2008      3490156       United States

PORTFOLIO PROCUREMENT METHODOLOGY

   July 8, 2008      3463180       United States

R3CON

   December 8, 2010      4002028       United States

RAMP

   July 15, 2008      3467414       United States

REVENUE ASCENT

   September 25, 2012      4214788       United States



--------------------------------------------------------------------------------

Trademark

  

Registration or
Application Date

   Registration or
Application No.     

Jurisdiction

SOFTWARE FOR THE BUSINESS OF RESEARCH

   April 21, 2011      4116231       United States

STOCKAMP

   March 8, 2005      2930970       United States

TRAC

   October 5, 1999      2282743       United States

V3LOCITY

   September 8, 2009      3680440       United States

V3LOCITY logo

   October 21, 2008      3519477       United States

WELLSPRING PARTNERS

   August 10, 2010      3830771       United States

WELLSPRING STOCKAMP HURON HEALTHCARE LOGO

   March 9, 2010      3986679       United States

YOUR MISSION | OUR SOLUTIONS

   May 13, 2010      3988380       United States

CLICK COMMERCE

   July 29, 2010      1490588       Canada

HURON CONSULTING

   August 13, 2010      5346042       Japan

HURON CONSULTING GROUP Logo

   December 17, 2010      5377231       Japan

HURON CONSULTING GROUP Logo

   June 1, 2012      10934123       CTM

HURON CONSULTING GROUP

   December 18, 2003      002700763       CTM

HURON CONSULTING GROUP

   August 13, 2010      5346041       Japan

HURON CONSULTING GROUP

   November 24, 2008      104470       Jordan

HURON CONSULTING GROUP

   November 24, 2008      104471       Jordan

HURON CONSULTING GROUP

   November 24, 2008      104772       Jordan

HURON CONSULTING GROUP

   November 24, 2008      104774       Jordan

 

2



--------------------------------------------------------------------------------

HURON CONSULTING GROUP

   December 22, 2008      55247       Qatar

HURON CONSULTING GROUP

   December 22, 2008      55248       Qatar

HURON CONSULTING GROUP

   December 22, 2008      55249       Qatar

HURON CONSULTING GROUP

   December 22, 2008      55250       Qatar

HURON CONSULTING GROUP Logo

   June 7, 2012      57080/2012       Switzerland

HURON CONSULTING GROUP

   November 30, 2008      123123       United Arab Emirates

HURON CONSULTING GROUP

   November 30, 2008      123124       United Arab Emirates

HURON CONSULTING GROUP

   November 30, 2008      123125       United Arab Emirates

HURON CONSULTING GROUP

   November 30, 2008      123126       United Arab Emirates

HURON CONSULTING GROUP

   May 17, 2002      2300773       United Kingdom

HURON

   June 1, 2012      10934057       CTM

HURON

   December 18, 2003      002700946       CTM

HURON

   November 24, 2008      104124       Jordan

HURON

   November 24, 2008      104125       Jordan

HURON

   November 24, 2008      104126       Jordan

HURON

   November 24, 2008      104127       Jordan

HURON

   December 22, 2008      55243       Qatar

HURON

   December 22, 2008      55244       Qatar

HURON

   December 22, 2008      55245       Qatar

HURON

   December 22, 2008      55246       Qatar

HURON

   December 28 2009      1122/61       Saudi Arabia

HURON

   October 10, 2009      1098/3       Saudi Arabia

HURON

   October 10, 2009      1098/4       Saudi Arabia

HURON

   October 10, 2009      1098/5       Saudi Arabia

HURON

   June 7, 2012      57079/2012       Switzerland

 

3



--------------------------------------------------------------------------------

HURON

   November 30, 2008      123119       United Arab Emirates

HURON

   November 30, 2008      123120       United Arab Emirates

HURON

   November 30, 2008      123121       United Arab Emirates

HURON

   November 30, 2008      123122       United Arab Emirates

HURON

   May 17, 2002      2300774       United Kingdom

ICA

   January 7, 2009      006946388       CTM

THE HURON GROUP

   May 27, 2009      006323273       CTM

THE HURON GROUP

   October 4, 2007      1608063       India

THE HURON GROUP

   May 29, 2008      896116       Mexico

THE HURON GROUP

   October 16,2008      896162       Mexico

THE HURON GROUP

   May 7, 2009      896168       Mexico

THE HURON GROUP

   May 29, 2008      896170       Mexico

V3LOCITY

   June 11, 2009      006382451       CTM

V3LOCITY

   November 12, 2007      1620252       India

V3LOCITY A HURON SOLUTION

   January 7, 2009      006591978       CTM

V3LOCITY A HURON SOLUTION

   January 24, 2008      1645465       India

Copyrights:

 

Title

  

Status

   Date    Jurisdiction

Effort Certification & Reporting Technology (ECRT)

  

Registered

TX0006406659

   January 27, 2006    United States

ONTRAC Version. 1.5.

  

Registered

TXU000912528

   September 25, 2009    United States

STAT Worklist – IV: Cleveland

  

Registered

TXU000912533

   September 25, 2009    United States

Clinic Foundation TRAC Version 2.7

  

Registered

TXU000912527

   September 25, 2009    United States

ECRT v.3.0.1—U.S. Copyright

  

Registered

TX0007247956

   April 6, 2010    United States

Healthcare Compliance Professional’s Guide To Clinical Trials

   TX0007411723    October 20, 2008    United States

Loss Reserve Model v. 24.0

   TXU001577052    May 21, 2008    United States

Patents:

None.

 

4



--------------------------------------------------------------------------------

Schedule 11.02

NOTICE ADDRESSES

HURON CONSULTING GROUP INC.

550 West Van Buren

Chicago, Illinois 60607

Attention: Mr. Mark Hussey

Telephone: (312) 583-8740

Facsimile: (312) 583-3002

BANK OF AMERICA, N.A., as Administrative Agent, Issuing Lender, a Lender, and an
Arranger

Notices of Borrowing, Conversion and Continuation

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention:    Betty Coleman Telephone:    (214) 209-0993 Facsimile:    (214)
290-9419 Email:    betty.coleman@baml.com Wiring Instructions:   

ABA No. 026-009-593

Account No. 1292-000-883

(Credit Services)

Reference: Huron Consulting

Letters of Credit

Trade Operations – Scranton

1FleetWay Scranton, PA 18507

Attention:    Al Malave Mail Code:    PA6-580-02-30 Telephone:    (570) 330-4212
Facsimile:    (570) 330-4186 Email:    mailto: alfonso.malave@baml.com

All Other Notices

101 S. Tryon Street, 15th Floor

Charlotte, NC 28255

Attention:    Maria A. McClain, Agency Officer Mail Code:    NC1-002-15-36
Telephone:    (980) 388-1935 Facsimile:    (704) 409-0913 Email:   
Maria.a.mcclain@baml.com



--------------------------------------------------------------------------------

With a copy to:

135 South LaSalle Street

Chicago, Illinois 60603

Attention:    Brian M. McDonald Mail Code:    IL4-135-04-13 Telephone:    (312)
992-6326

Facsimile:

Email:

  

(312) 904-6546

brian.m.mcdonald@baml.com